Citation Nr: 1203731	
Decision Date: 02/01/12    Archive Date: 02/13/12

DOCKET NO.  04-19 996	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for left knee degenerative arthritis. 

2.  Entitlement to a rating in excess of 10 percent for left knee instability. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel

INTRODUCTION

The Veteran had active service from June 1967 to December 1970. 

This case comes to the Board of Veterans' Appeals (Board) on appeal from a January 2003 rating decision of the RO in Seattle, Washington. 

In September 2006, the Veteran testified before a decision review officer and a transcript is of record.  In December 2007 the Veteran testified via videoconference before the undersigned Veterans Law Judge.  A transcript is of record. 

This case was remanded for additional development in April 2008 and November 2009, and the case was subsequently returned to the Board.  The Board is satisfied that there has been substantial compliance with the remand directives and the Board may proceed with review.  Stegall v. West, 11 Vet. App. 268 (1998). 

The issues of service connection for bilateral hearing loss and whether new and material evidence has been submitted to reopen a claim for secondary service connection for a left hip disability have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  The Veteran failed to report for the scheduled VA joint examination in December 2009 without good cause. 

2.  The examination was needed to determine whether his service-connected left knee disabilities (instability and degenerative arthritis) meet the schedular criteria for an increased disability rating. 

CONCLUSIONS OF LAW

1.  Entitlement to an evaluation in excess of 10 percent for left knee instability is denied due to failure to report to a VA examination without good cause.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 3.655(b) (2011). 

2.  Entitlement to an evaluation in excess of 10 percent for left knee degenerative arthritis is denied due to failure to report to a VA examination without good cause.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 3.655(b) (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) redefined VA's duty to assist the appellant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

The notice requirements of the VCAA require VA to notify the Veteran of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2011).  The requirements apply to all five elements of a service connection claim:  veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

As the pleading party, the Veteran, not VA, has the evidentiary burden of proof for showing there is a VCAA notice error in timing or content and, moreover, that it is unduly prejudicial, meaning outcome determinative of his claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009). 

The RO provided the Veteran with pre-adjudication notice by a letter dated in August 2002.  Additional notice was provided by letters dated in March 2006, April 2008, July 2008, and December 2009.  In these letters, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate his claim for an increased rating for his left knee disabilities, including evidence that his service-connected left knee disability has gotten worse.  These letters informed the Veteran of what information and evidence he must submit and what information and evidence will be obtained by VA.  In addition, these letters advised the Veteran of the necessity of providing medical or lay evidence demonstrating the nature and symptoms of his condition, the severity and duration of the symptoms, and the impact of the condition and symptoms on his employment.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (VCAA notice in a claim for increased rating need not be "veteran specific").  These letters also provided examples of pertinent medical and lay evidence that the Veteran may submit (or ask the Secretary to obtain) relevant to establishing a disability rating.  The April 2008, July 2008, and December 2009 letters further advised the Veteran of how the VA assigns an effective date and the type of evidence which impacts such.  The claim was readjudicated in a November 2011 supplemental statement of the case.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007).

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the appellant.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, the reports of VA examinations in September 2002 and October 2006, and private medical records.  The Board also notes that the remand instructions were substantially complied with.  In this regard, the Veteran was requested to identify all health care providers who have treated him for his left knee disability since November 2006, the AOJ (in this case, the Appeals Management Center (AMC)) considered additional evidence received from the Veteran in January 2008, and a VA examination was scheduled for December 2009.  

Unfortunately, the Veteran failed to report for such examination, and has not provided good cause for this failure to report.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (VA's duty to assist the Veteran in developing the facts and evidence pertinent to a Veteran's claim is not a one-way street).  It is the Veteran's responsibility to cooperate with VA, including when there is a need to have him examined.  See Caffrey v. Brown, 6 Vet. App. 377, 383 (1994); Olson v. Principi, 3 Vet. App. 480, 483 (1992).  The Board concludes above that in light of the Veteran's disinclination to fully cooperate with the process, all reasonable efforts were made by VA to obtain evidence necessary to substantiate his claims and that any further attempts to assist him in developing his claims would result in needless delay, and is thus unwarranted.  As explained below, the claims are being denied due to the Veteran's failure to report for a scheduled VA examination.  Based on the Court's decision in Manning, the Board concludes that the Veteran's claims are not subject to the provisions of the VCAA.  See Manning v. Principi, 16 Vet. App. 534   (2002) (the VCAA has no effect on an appeal where the law, and not the underlying facts or development of the facts, is dispositive of the matter).  See also VAOPGCPREC 5-2004 (June 23, 2004) (VA is not required to meet the VCAA duties to notify or assist a claimant where a claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit). 

VA made all efforts to notify and to assist him with regard to the evidence obtained, the evidence needed, and the responsibilities of the parties in obtaining the evidence.  He was also specifically advised of the potential outcome of his claims in the event he failed to report to the scheduled VA examination (See the December 2009 letters as well as the November 2011 supplemental statement of the case). 

The Board also finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the issues on appeal has been obtained.  The Veteran and his representative have been accorded ample opportunity to present evidence and argument in support of his appeal.  The Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the claims.  No further assistance with the development of evidence is required. 

Analysis

The Veteran contends that he is entitled to an increased rating for his service-connected left knee disability, including residuals of a left knee condition (rated 10 percent disabling based on instability under Diagnostic Code 5257), and degenerative arthritis of the left knee (rated 10 percent disabling under Diagnostic Codes 5003-5010). 

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

When rating a service-connected disability, the entire history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  However, in a claim for increased rating, the most recent evidence is generally the most relevant, as the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

As noted above, this case was remanded by the Board in November 2009 primarily for a VA examination to evaluate the current level of severity of the Veteran's service-connected left knee disabilities.  Although an examination was scheduled, the Veteran failed to report for this examination.

The action to be taken in instances where a veteran fails to report for a VA examination depends on if the examination was scheduled in connection with an initial rating claim or a claim for an increase.  An initial rating claim is classified as an original compensation claim under 38 C.F.R. § 3.655(b) so where a veteran fails to report for an examination, the case shall be rated on the evidence of record. Fenderson v. West, 12 Vet. App. 119, 125 (1999); Turk v. Peake, 21 Vet. App. 565, 568-70 (2008).  In contrast, where a veteran fails to report for an examination scheduled in connection with a claim for an increase, the claim shall be denied.  Id.   

Also, as a threshold matter, when a veteran misses a scheduled VA examination, the Board must consider (1) whether the examination was necessary to establish entitlement to the benefit sought, and (2) whether the veteran lacked good cause to miss the scheduled examination.  See 38 C.F.R. § 3.655(a) (2011); Turk, 21 Vet. App. at 569. 

The United States Court of Appeals for Veteran's Claims (Court) has recently held that upon a finding that a veteran has not demonstrated good cause for failing to report for his scheduled VA examination the Board should deny a claim under 38 C.F.R. § 3.655 rather than adjudicate it on the merits.  Kyhn v. Shinseki, 24 Vet. App. 228 (2011). 

Here, service connection for left knee impairment was granted in April 1971.  In relevant part, the Veteran filed his claim in April 2002 for an increased rating for his established service-connected left knee disability, which was characterized as residuals of left knee condition.  In the January 2003 decision on appeal, the RO denied an increase in a 10 percent rating for the service-connected left knee disability, and also granted a separate 10 percent rating for degenerative arthritis of the left knee, which is part and parcel of the Veteran's "left knee disability claim".  The Veteran appealed both ratings.  

In the November 2009 Board remand, the Board determined that the Veteran needed an updated VA examination.  The Veteran's records did not present a thorough description of his current disability because his most recent VA examination was provided in October 2006.  As the examination was provided over three years prior and as the Veteran questioned the thoroughness of that examination, an updated VA examination was needed to ascertain the severity of the disability.  See Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where record does not adequately reveal current state of the claimant's disability, fulfillment of the duty to assist requires contemporaneous medical examination, particularly if there is no additional medical evidence which adequately addresses the level of impairment since the previous examination).  See also VAOPGCPREC 11-95 (While the Board is not required to direct a new examination simply because of the passage of time, VA's General Counsel has indicated that a new examination is appropriate when the claimant asserts that the disability in question has undergone an increase in severity since the time of the last examination).  The Board directed the AOJ to schedule an examination. 

In December 2009, the AOJ sent a notice letter to the Veteran's most recent address.  The Veteran was informed that he would be scheduled for a new VA examination and that he would be notified of the date, time and place of the examination.  He was told if he could not keep the appointment or if he wanted to be rescheduled, he could contact the medical facility.  He was also notified that when a claimant, without good cause, fails to report for an examination or a reexamination, the claim shall be rated based on the evidence of record or denied.  See 38 C.F.R. § 3.655.  Examples of good cause were listed:  illness, hospitalization, or death of a family member.  Id.  

The claims file contains a copy of the December 2009 letter sent to the Veteran by the Spokane VA Medical Center (VAMC).  This letter was mailed to the Veteran's correct address, and advised him that his appointment was scheduled for December 21, 2009, and that his appointment could be rescheduled if he had a conflict with the appointment time.  He was advised that a no-show without notice would be reported to the RO which had requested his examination.

In December 2009, the Veteran failed to report to his VA examination.  In the November 2011 supplemental statement of the case (SSOC), the AOJ informed the Veteran that it had received a notice of his failure to report for the scheduled VA examination.  The SSOC again notified him of 38 C.F.R. § 3.655.  The claim was denied because there was no evidence of record showing that his disability has worsened to warrant a higher evaluation, and because he failed to report for the scheduled VA examination.  He was given 30 days to respond to the SSOC with additional comments or evidence.  The record does not reflect that the SSOC was returned as undeliverable, and thus the Veteran is presumed to have received it (in fact, there is no mail that was returned in the file).  See Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994) (citing Ashley v. Derwinski, 2 Vet. App. 62, 64-65 (1992) (discussing that the presumption of regularity of the administrative process applies to notices mailed by the VA).  

In a November 2011 response to the SSOC, the Veteran's representative indicated that he had no additional evidence regarding the appeal.  In a November 2011 statement, the Veteran did not comment on his missed VA examination, and did not provide his reasons for failing to report for the examination.  He merely stated that he wanted his left knee claim reviewed, as his knee disability had worsened.  He did not enclose any evidence with his statement.

In a December 2011 written brief, two years after the Veteran failed to report for the December 2009 examination, the Veteran's representative said that the VAMC's December 15, 2009 letter, advising the Veteran of his VA examination scheduled on December 21, 2009, was insufficient notice.  He contended that since the Veteran is a school teacher, he cannot take a day off without giving the school time to arrange a substitute.  The representative also asserted that the Spokane VAMC is a three hour drive for the Veteran, and that there is a closer VA outpatient facility.  Finally, the representative asserted that December 21, 2009 is in the middle of the snow season in this region, and requested that an examination be scheduled during a time when the roads were passable and the Veteran did not have a work conflict.

The Board notes that the Veteran himself did not provide any reason for his failure to report for his scheduled VA examination, let alone good cause for this failure.  He has never stated that he had a work conflict with the scheduled VA examination date.  He also did not attempt to reschedule the examination, despite being advised that he could do so.  The Board finds that his representative's contentions as to the Veteran's failure to report for the scheduled examination are merely speculation, and do not demonstrate good cause for the Veteran's failure to report.

The Board has reviewed the evidence of record and finds that based upon the application of 38 C.F.R. § 3.655(b), the Veteran's claim for a rating in excess of 10 percent for left knee instability and for a rating in excess of 10 percent for left knee degenerative arthritis must be denied.  For the reasons discussed above, a new VA examination was necessary to establish entitlement to the benefit sought; here an increased rating for his left knee disability.  38 C.F.R. § 3.655(a) (2011); Turk, 21 Vet. App. at 569.  The Veteran was informed on several occasions of the consequences for failing to report for the additional VA examination, and he was provided 30 days to submit comment on that finding.  He did not submit any evidence or argument as to his reason for not reporting for the examination, and the reasons later identified by his representative are inadequate.  Thus, the Board finds that the Veteran has not submitted any evidence of "good cause" for his failure to report for the scheduled VA joint examination, and his claim must be denied.  See 38 C.F.R. § 3.655(b); Kyhn, 24 Vet. App. 228. 


ORDER

An increased rating for left knee instability (rated 10 percent) is denied.

An increased rating for left knee degenerative arthritis (rated 10 percent) is denied. 



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


